DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 8, 10, 14, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Morgan-Smith et al. (US Patent Application Publication No. 2014/0151037).
In reference to claim 1, Morgan-Smith discloses a restriction system comprising:
a tubular 36 comprising at least one series of restrictions 40 (par. 0012, plural “structures” are located in the well, implying that restriction 40 is at each structure) disposed on an interior surface of the interior of the tubular 36;
a pressure sensor 56 (par. 0030) configured to measure the tubular pressure; and 
a downhole device 42 or 54 capable of traversing the series of restrictions 40 (see Figs. 1 and 2).


In reference to claim 4, Morgan-Smith discloses that the downhole device 42 or 54 is a plug (see Fig. 2), dart (par. 0021), or ball (see Fig. 6, par. 0028).

In reference to claim 8, Morgan-Smith discloses a tubular 36 comprising:
at least one series of restrictions 40 (par. 0012, plural “structures” are located in the well, implying that restriction 40 is at each structure) disposed on an interior surface of the interior of the tubular 36 (see Figs. 2-6), and
a pressure sensor 56 (par. 0030) disposed on an interior surface of the interior of the tubular 36 (see Fig. 6).
In reference to claim 10, Morgan-Smith discloses that the tubular 36 is a casing (par. 0010).

In reference to claim 14, Mogan-Smith discloses a method of tracking a downhole device as it is displaced in a tubular, the method comprising:
providing a tubular 36 comprising:
at least one series of restrictions 40 (par. 0012, plural “structures” are located in the well, implying that restriction 40 is at each structure) disposed on an interior surface of the interior of the tubular 36 (see Figs. 2-5), and
a pressure sensor 56 (par. 0030) disposed on an interior surface of the interior of the tubular 36;
introducing a downhole device 42 or 54 into the tubular 36 (see Figs. 2 and 6); and
measuring the pressure within the tubular 36 as the downhole device 42 or 54 traverses the at least one series of restrictions 40 (see Fig. 6, par. 0030).
In reference to claim 17, Morgan-Smith discloses that the tubular 36 is a casing (par. 0010).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan-Smith et al. (US Patent Application Publication No. 2014/0151037) in view of Fehr et al. (US Patent No. 6,907,936).
In reference to claims 2, 9 and 16, Morgan-Smith fails to disclose a second series of restrictions on an interior surface of the interior of the tubular, wherein the second series of restrictions is disposed on an interior surface of the interior of the tubular at a different location from the first series of restrictions, wherein the second series of restrictions comprises a different pattern of restrictions from the first series of restrictions.
Fehr discloses a first series of restrictions 16a-16c and a second series of restrictions 16d and 16e on an interior surface of a tubular 14 at different locations from one another (see Fig. 1a), wherein the second series of restrictions 16d and 16e comprises a different pattern of restrictions from the first series of restrictions 16a-16c (col. 7, lines 10-15, restrictions 16d and 16e have smaller diameters than 16a-16c).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to dispose different patterns of restrictions at different locations in a tubular so that differently sized well tools can interact with the restrictions.

Claims 5, 6, 11, 12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan-Smith et al. (US Patent Application Publication No. 2014/0151037) in view of Mazyar et al. (US Patent Application Publication No. 2013/0206425).
In reference to claims 5, 6, 11, 12, 19 and 20, Morgan-Smith fails to disclose that at least one of the restrictions comprises a degradable plastic, or metal, or at least two metals forming a galvanic couple.
Mazyar discloses that a restriction 10 can be formed from two metals 18 and 20 forming a galvanic couple (pars. 0013 and 0026).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to construct a restriction from two metals forming a galvanic couple so that the restriction can degrade over time.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan-Smith et al. (US Patent Application Publication No. 2014/0151037) in view of More et al. (US Patent No. 4,483,393).
In reference to claims 7 and 13, Morgan-Smith fails to disclose that the series of restrictions was electrodeposited on the interior surface of the interior of the tubular.
More discloses that material 100 can be electrodeposited on the interior of a tubular (col. 6, lines 7-9).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to dispose a restriction on the interior of a tubular by electrodepositing as it is an effective means to attach a something to the interior of a tubular.

15 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan-Smith et al. (US Patent Application Publication No. 2014/0151037) in view of Morrow et al. (US Patent Application Publication No. 2016/0076363).
In reference to claim 15, Morgan-Smith fails to disclose comparing a pattern of pressure change to a known pressure signature corresponding to the at least one series of restrictions.
Morrow discloses that a sensor 80 can detect a pressure change that is indicative of proximity of a wellbore device 40 (par. 0033).  Morrow doesn’t explicitly disclose that a pressure change is compared to a known pressure signature, but using a pressure change to determine proximity would inherently require comparing the pressure change to some known pressure signature or criteria.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to compare a pattern of pressure change to a known pressure signature so that the pressure change can be used to determine the location of a tool relative to the restriction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Coon (US Patent No. 9,683,419) and Etzel (US Patent No. 9,534,471) disclose similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303.  The examiner can normally be reached on Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



2/24/21